DETAILED ACTION
This Office action is in response to the preliminary claim amendment received on 02 February 2022 and the application filed on 19 November 2021.
Claims 2-17 are new.
Claims 1-17 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, 17, 4-13,  recite the limitations of "the communication apparatus”, “the access point” in claims 1, 16, 17, 4-13.  There is insufficient antecedent basis for this limitation in the claims 1, 16, 17, 4-13.
Claim Objections
Claim 7 is objected to because of the following informalities:
The claimed element of “wherein, …. buy using the predetermined wireless communication scheme”. It is “by” instead of.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asai US 2015/0324156 A1.
As to claim 1, Asai discloses substantially the invention as claimed, including a control method (Figure 1, the device control application 12c) for controlling an information processing apparatus (Figure 1, the portable device 10), the control method comprising:
displaying a service set identifier (SSID) of an external access point (Figure 1, the AP 30a) to which the information processing apparatus is currently wirelessly connected and which is located outside the information processing apparatus (Figures 1, 2B, 2C, wherein in step S223: the CPU 11 displays a UI enabling a user to select one of the SSIDs of a valid state on the LCD 16 and in step S225: a list of the SSIDs of a valid state is displayed on the LCD 16, [28]); and
transmitting, after the SSID is displayed (selected by the user), connection information (the password corresponding to the selected SSID to the MFP 100, [29]-[30]) to an external communication apparatus (Figure 1, the MFP 100) located outside the information processing apparatus and outside the [[external]] access point by using a predetermined wireless communication scheme (Figure 1, 2, under connection, e.g., the infrastructure connection, [29]) in a state in which the information processing apparatus remains wirelessly connected to the [[external]] access point, wherein the connection information includes the SSID and is used for getting connected to the [[external]] access point to which the information processing apparatus is currently wirelessly connected (Figures 1, 2A-2C and associated text; in step S228: the CPU 11 receives the user selection on one SSID of the AP 30 under connection and performs password authentication for the selected SSID, [29]; the CPU 11 transmits the SSID set as the SSID for transmission and the password corresponding to the SSID to the MFP 100 through the NFC communication, [33]-[39]).
As to claim 2, Asai discloses, wherein the connection information includes a password ([29]).
As to claim 3, Asai discloses, wherein the SSID is displayed by a predetermined application program (Figure 1, the device control application 12c) of the information processing apparatus, and wherein the SSID that is displayed is acquired from an operating system (OS) (Figure 1, the OS 12a) of the information processing apparatus (Figure 1, [15]).  
As to claim 4, Asai discloses: in a case where a connection between the [[external]] access point to which the information processing apparatus is currently wirelessly connected and the [[external]] communication apparatus is established successfully (the “SSID of a valid state”) by using the transmitted connection information, displaying a screen (Figure 1, 2B, 2C, steps S242-S245; the “SSID of a valid state” is indicative of the SSID of the AP 30 (e.g., the AP 30a) that can be wirelessly connected at a current position of the MFP 100, like the portable device 10, [32]; Figure 2C, step S245: the CPU 11 displays a UI, which confirms whether the SSID set in the MFP 10 may be switched, on the LCD 26, [33]) that is based on the success of establishing the connection between the [[external]] access point to which the information processing apparatus is currently wirelessly connected and the [[external]] communication apparatus by using the transmitted connection information (Figure 1, 2, and associated text, [24]-[33]).
As to claim 5, Asai discloses: in a case where an attempt to establish a connection between the [[external]] access point to which the information processing apparatus is currently wirelessly connected and the [[external]] communication apparatus by using the transmitted connection information fails (not-setting or invalid state, [32]-[37]), displaying a screen that is based on the failure of establishing the connection between the [[external]] access point to which the information processing apparatus is currently wirelessly connected and the [[external]] communication apparatus by using the transmitted connection information (Figure 1, 2, and associated text, [24]-[26], [32]-[39]).
As to claim 6, Asai discloses: acquiring information (a transmission flag) that indicates whether an attempt to establish a connection between the [[external]] access point to which the information processing apparatus is currently wirelessly connected and the [[external]] communication apparatus by using the transmitted connection information is successful or not in a state in which the information processing apparatus remains wirelessly connected to the [[external]] access point (Figure 1, 2, and associated text, [24]-[33], [39]).
As to claim 7, Asai discloses: displaying a list of access points including the [[external]] access point; wherein, in a case where any one of the [[external]] access points is selected, connection information that is used for getting connected to the selected access point is transmitted to the [[external]] communication apparatus [[buy]] by using the predetermined wireless communication scheme (Figure 1, 2, and associated text).
As to claim 8, Asai discloses, wherein the connection between the information processing apparatus and the [[external]] access point is Wi-Fi connection (Figure 1 and associated text).
As to claim 9, Asai discloses, wherein the SSID is displayed based on detecting by the information processing apparatus predetermined information (Figure 1, 2, the selection screen 225 or the inquiry screen 245, the print preview screen detected by the portable device 10, e.g., the predetermined screen, [51]) outputted by the [[external]] communication apparatus  (Figures 1, 2, and associated text).
As to claim 11, Asai discloses: registering the [[external]] communication apparatus as a communication destination of the information processing apparatus after the connection information is transmitted to the [[external]] communication apparatus (Figures 1, 2, and associated text, [30]-[31], [44]).
As to claim 12, Asai discloses: detecting the [[external]] communication apparatus by communication with the [[external]] communication apparatus via the [[external]] access point to which the information processing apparatus is currently wirelessly connected; wherein, based on detecting the [[external]] communication apparatus, the [[external]] communication apparatus is registered as the communication destination of the information processing apparatus (Figures 1, 2, and associated text, [30]-[31], [44]).
As to claim 13, Asai discloses, wherein the [[external]] communication apparatus is a printer (Figure 1, the MFP 100).
As to claim 14, Asai discloses, wherein the predetermined wireless communication scheme is Bluetooth (Figure 1, the wireless LAN or the NFC).
As to claim 15, Asai discloses, wherein the predetermined wireless communication scheme is Bluetooth Low Energy (Figure 1, the NFC).
Claim 16 corresponds to the information processing apparatus claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claim 17 corresponds to the non-transitory computer-readable storage medium claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asai as applied to claim 1 above, further in view of Kurihara et al. US 2018/0260180 A1.
As to claim 10, Asai does not explicitly disclose the claimed element of “in a case where predetermined time elapses without receiving by the information processing apparatus predetermined information outputted by the [external]] communication apparatus, displaying a screen that is based on the elapsing of the predetermined time without receiving the predetermined information by the information processing apparatus”.
Kurihara discloses in Figures 2, 7, 8 and associated text, [70], [74], [75], [85], [90], [91] that, in a case where predetermined time elapses (timeout, e.g., the elapsed duration > 10 seconds in step S709/S814) without receiving by the information processing apparatus (the CPU 201 of the mobile terminal 10) predetermined information (predetermined screen) outputted by the [external]] communication apparatus (the MFP/printer 10), displaying a screen (the error display on the operation panel 206 in step S710/S815) that is based on the elapsing of the predetermined time without receiving the predetermined information by the information processing apparatus”. 
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified Kurihara's teachings of the elapsed time duration with the teachings of Asia for the purpose of providing a smoothly perform operations with respect to the MFP or shortening the search time (Kurihara, [75], [92]).
----------------------------------------------



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-12, 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KOO US 2014/0181916 A1.
As to claim 1, KOO discloses substantially the invention as claimed, including a control method (Figure 3, a sequence diagram of a method for pairing an electronic device with a personal cloud apparatus 200 with a personal cloud apparatus showing a control method for the electronic device 100) for controlling an information processing apparatus (Figure 3, the electronic device 100), the control method comprising:
displaying a service set identifier (SSID) of an external access point (Figure 1, the AP 30a) to which the information processing apparatus is currently wirelessly connected and which is located outside the information processing apparatus (Figures 3, 15D, and associated text, illustrate a User Interface (UI) provided by the electronic device 100 when a personal cloud apparatus is registered to a registration server 530, At step 375 in figure 3, the Access Point’s SSID and encrypted information of the AP currently used by the electronic device 100); and
transmitting, after the SSID is displayed, connection information (Figure 15D shows the password inputted by the user corresponding to the selected SSID) to an external communication apparatus (Figure 3, the personal cloud apparatus 200) located outside the information processing apparatus and outside the [[external]] access point by using a predetermined wireless communication scheme (Figure 3, at steps 365, 370, the electronic device pairs with the personal cloud apparatus which is the same as the wireless communication scheme) in a state in which the information processing apparatus remains wirelessly connected to the [[external]] access point, wherein the connection information includes the SSID and is used for getting connected to the [[external]] access point to which the information processing apparatus is currently wirelessly connected (Figures 3, 4, 15, and associated text; at step 380 in figure 3,  the electronic device 100 acquires information about an Access Point and transmits the information to the personal cloud apparatus (an external communication apparatus) to connect the personal cloud apparatus to a network via the Access Point . Figure 4 shows more details about the personal cloud apparatus 200 for accessing the home AP which is also disclosed at step 385 in fig. 3, at steps 440-455 in fig. 4, the electronic remains wirelessly connected to the Access Point (AP)).
As to claim 2, KOO discloses, wherein the connection information includes a password (Figures 3, 15D, [26]).
As to claim 4, KOO discloses: in a case where a connection between the [[external]] access point to which the information processing apparatus is currently wirelessly connected and the [[external]] communication apparatus is established successfully by using the transmitted connection information, displaying a screen that is based on the success of establishing the connection between the [[external]] access point to which the information processing apparatus is currently wirelessly connected and the [[external]] communication apparatus by using the transmitted connection information (Figures 1-3, and associated text, at operation step 390 in figure 3, the electronic device acquires information about an Access Point and transmits the information to the personal cloud apparatus to connect the personal cloud apparatus to a network via the Access Point).
As to claim 5, KOO discloses: in a case where an attempt to establish a connection between the [[external]] access point to which the information processing apparatus is currently wirelessly connected and the [[external]] communication apparatus by using the transmitted connection information fails, displaying a screen that is based on the failure of establishing the connection between the [[external]] access point to which the information processing apparatus is currently wirelessly connected and the [[external]] communication apparatus by using the transmitted connection information (Figures 1-3, and associated text, based on the operation step 390 in figure 3, it shows a screen of the electronic device (which is the same as information processing apparatus), which displays a failure information).
As to claim 6, KOO discloses: acquiring information (a transmission flag) that indicates whether an attempt to establish a connection between the [[external]] access point to which the information processing apparatus is currently wirelessly connected and the [[external]] communication apparatus by using the transmitted connection information is successful or not in a state in which the information processing apparatus remains wirelessly connected to the [[external]] access point (Figures 1-3, and associated text, based on the operation step 390 in figure 3, it shows a screen of the electronic device (which is the same as information processing apparatus), which displays a successful or not information).
As to claim 7, KOO discloses: displaying a list of access points including the [[external]] access point; wherein, in a case where any one of the [[external]] access points is selected, connection information that is used for getting connected to the selected access point is transmitted to the [[external]] communication apparatus [[buy]] by using the predetermined wireless communication scheme (Figures 1-3, 15D, and associated text, Figure 15D illustrates a UI provided by the electronic device when a personal cloud apparatus is registration server. The UI shows a list of Access Points including the Access Point. At step 375 in Figure 3, it emphasizes that the AP information is the SSID and encrypted information of the AP currently used by the electronic device).
As to claim 8, KOO discloses, wherein the connection between the information processing apparatus and the [[external]] access point is Wi-Fi connection (Figures 1-4 and associated text, Figure 4 is a sequence diagram of a method of an electronic device to pair with a personal cloud apparatus using a WiFi interface).
As to claim 9, KOO discloses, wherein the SSID is displayed based on detecting by the information processing apparatus predetermined information outputted by the [[external]] communication apparatus (Figures 1-4 and associated text, the SSID of the personal cloud apparatus is broadcast via the personal cloud apparatus, [86]).
As to claim 10, KOO discloses in a case where predetermined time elapses without receiving by the information processing apparatus predetermined information outputted by the [external]] communication apparatus, displaying a screen that is based on the elapsing of the predetermined time without receiving the predetermined information by the information processing apparatus (Figures 1-3, 15D, and associated text, based on Figure 15D, it shows a screen of the electronic (which is the same as information processing apparatus), when the electronic device cannot receive the predetermined information).
As to claim 11, KOO discloses: registering the [[external]] communication apparatus as a communication destination of the information processing apparatus after the connection information is transmitted to the [[external]] communication apparatus (Figures 1-4, 15D, and associated text, at operation step 455 in Figure 4 also shows the same technical features. The personal cloud apparatus can be registered as a communication destination of the electronic device (which is the same as information processing apparatus).
As to claim 12, KOO discloses: detecting the [[external]] communication apparatus by communication with the [[external]] communication apparatus via the [[external]] access point to which the information processing apparatus is currently wirelessly connected; wherein, based on detecting the [[external]] communication apparatus, the [[external]] communication apparatus is registered as the communication destination of the information processing apparatus (Figures 1-4, 15D, and associated text, at operation step 455 in Figure 4 also shows the same technical features. The personal cloud apparatus can be registered as a communication destination of the electronic device (which is the same as information processing apparatus).
As to claim 14, KOO discloses, wherein the predetermined wireless communication scheme is Bluetooth (Figures 1-4, and associated text, [85] shows the available communication interfaces comprise a Bluetooth interface).
As to claim 15, KOO discloses, wherein the predetermined wireless communication scheme is Bluetooth Low Energy (Figures 1-4, and associated text, [85] shows the available communication interfaces comprise a Bluetooth interface).
Claim 16 corresponds to the information processing apparatus claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claim 17 corresponds to the non-transitory computer-readable storage medium claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over KOO as applied to claim 1 above, further in view of Asai et al. US patent No. 9,041,965 B2.
As to claim 3, KOO does not explicitly disclose, “wherein the SSID is displayed by a predetermined application program of the information processing apparatus, and wherein the SSID that is displayed is acquired from an operating system (OS) of the information processing apparatus”.
Asai discloses in Figure 1 and (col. 5, lines 6-10) that, wherein the SSID is displayed by a predetermined application program (Figure 1, the device control application 12c) of the information processing apparatus, and wherein the SSID that is displayed is acquired from an operating system (OS) (Figure 1, the OS 12a) of the information processing apparatus (Figure 1, [15]).
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified Asia's teachings of the printing service with the teachings of KOO for the purpose of providing a smoothly perform printing service operations by the default MFP (Asia, Abstract, col. 8, line 61 – col. 9, line 15).
As to claim 13, KOO does not explicitly disclose, wherein the [[external]] communication apparatus is a printer.
Asai discloses, in Figure 1, wherein the [[external]] communication apparatus is a printer (Figure 1, the MFP 100).
Accordingly, it would have been obvious to one of ordinary skill in the wireless networking art at the time the invention was made to have modified Asia's teachings of the printer MFP 100 with the teachings of KOO for the purpose of providing a smoothly perform printing service operations by the default/selected MFP (Asia, Abstract, col. 8, line 61 – col. 9, line 15).
The prior art cited in this Office action is: Asai US 2015/0324156 A1; KOO et al. US 20140181916 A1; Asai US patent # 9,041,965 B2; Kurihara et al. US 2018/0260180 A1; .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649